DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	Applicants’ election and amendment of 17 January 2022 are entered.
	Claims 1-31 have been canceled. Claims 32-54 are pending. Claims 36-38, 46, and 52-54 are withdrawn without traverse. Claims 32-35, 49-45, and 47-51 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I and residues 97-111 of SEQ ID NO: 3 in the reply filed on 17 January 2022 is acknowledged.
Claims 36-38, 46, and 52-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 17 January 2022.

Drawings
The drawings are objected to because Figure 5A does not comply with 37 C.F.R. 1.821-.1825.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are 

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated 
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency – Nucleotide and/or amino acid sequences appearing in the drawings are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for nucleotide and/or amino acid sequences must appear either in the drawings or in the Brief Description of the Drawings. See Figure 5A.
Required response – Applicant must provide:
Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers;
AND/OR
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version);
A copy of the amended specification without markings (clean version); and 
A statement that the substitute specification contains no new matter.

Claim Objections
Claim 32 is objected to because of the following informalities:  a space is missing between “a” and “PLA2-GIB cofactor” in line 2.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 32-34, 39-43, and 47-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
At issue is the claim language to a “PLA2-GIB cofactor or a modulator of a PLA2-GIB cofactor”. The language defining the active ingredient itself is largely based on function, rather than any particular structure. For instance, a cofactor or modulator could take the form of a small molecule, protein, peptide, nucleic acid, carbohydrate, etc. In essence the claim allows for any biomolecule to read upon the claim based on functional characteristics alone.
The specification reasonably discloses a number of compounds that can be viewed as reduced to practice in Tables 1-3. Particular emphasis is found on HIV gp41 residues 97-111, but one of ordinary skill in the art would consider the Applicants in possession of the other sequences as found in the disclosed Tables. The specification discusses other forms such as antibodies, inhibitory nucleic acids, peptides, small drugs, soluble receptors, cytostatic or cytotoxic agents, and immunogens (see e.g. p.20-35). Only in the case of the specific peptide sequences in Tables 1-3 are specific compounds disclosed rather than described in a generic sense regarding the structure as it relates to the function. 
The art does not recognize a generic class of compounds encompassing all the potential options as PLA2-GIB cofactors or modulators of PLA2-GIB cofactors. 

Per MPEP 2163 II. 3. (a) ii), 
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014).
Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus. See, e.g., Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. Instead, the disclosure must adequately reflect the structural diversity of the claimed genus, either through the disclosure of sufficient species that are "representative of the full variety or scope of the genus," or by the establishment of "a reasonable structure-function correlation." Such correlations may be established "by the inventor as described in the specification," or they may be "known in the art at the time of the filing date." See AbbVie, 759 F.3d at 1300-01, 111 USPQ2d 1780, 1790-91 (Fed. Cir. 2014).

The specification at best discloses a small number of compounds in Tables 1-3 that are all short peptides. These are not representative of the broader class of compounds as claimed which are defined by their function rather than structure. The art is generally unpredictable, and the claim language allows for a genus embracing widely variant species. As set forth above, there is no indication that the prior art recognized a structure-function correlation, nor the genus of compounds as claimed. Mere disclosure of the peptides in Tables 1-3 does not adequately reflect the genus as claimed.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35, 44, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite because they refer to the specification in the form of limitations to Tables 1 and 2. Per MPEP 2173.05(s), 
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted). 

There is no reason that the claims require exceptional reference to the tables when SEQ ID NOs can be recited in the claims themselves.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 32-35, 39-45, and 47-51 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vieillard and Debre (US 2014/0335119 A1, published 13 November 2014, hereafter referred to as ‘119).
The ‘119 application claims a method of treating a HIV-infected patient by administering an antigenic polypeptide of formula (III) (see e.g. claim 1). The ‘119 application further claims that the peptide of formula (III) is represented by the sequence PWNASWSNKSLDDIW, which is residues 97-111 of HIV gp41 (see e.g. claim 7). As ‘119 teaches a method of treatment by administering the elected composition of residues 97-111 of HIV gp41, it anticipates claim 31. 
With respect to claim 33, patients with HIV have a condition requiring immunostimulating therapy. 
With respect to claim 34, the gC1qR binding capability of HIV gp41 residues 97-111 is an inherent property of the peptide. Per MPEP 2112.02 II., 
The discovery of a new use for an old structure based on unknown properties of the structure might be patentable to the discoverer as a process of using. In re Hack, 245 F.2d 246, 248, 114 USPQ 161, 163 (CCPA 1957). However, when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978). 
	In this case, the method of use is directed to the property of the composition of HIV gp41 residues 97-111 in the form of gC1qR binding. Furthermore, HIV gp41 interaction with gC1qR was known, see Fausther-Bovendo et al. PLoS Pathogens 6(7): e1000975, published 2010.
With respect to claim 35, the ‘119 peptide occurs in Tables 1 and 2. 
With respect to claims 39-42, again these limitations represent an inherent property of HIV gp41 residues 97-111. 
With respect to claims 44 and 45, the HIV gp41 residues 97-111 of ‘119 is found in Tables 1 and 2.
With respect to claims 47 and 48, the patient in ‘119 has HIV which is a disease caused by a pathogenic agent (HIV-1).
With respect to claim 49, HIV as in ‘119 causes immunodepression. The administration of HIV gp41 residues 97-111 is a treatment modality and constitutes a inhibitor of the PLA2-G1B cofactor as indicated by the election of record.
With respect to claims 50 and 51, as set forth above HIV is treated by ‘119 with the same compound as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 32, 34, 35, and 39-45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 32, 38, and 40 of copending Application No. 16/976,088 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘088 application claims an overlapping method.
The ‘088 application claims a method of treating cancer by administering an inhibitor of a PLA2-GIB cofactor (see e.g. claim 1). The ‘088 application further claims that the inhibitor is a peptide and includes HIV gp41 residues 97-111 (see e.g. claims 38 and 40). As the ‘088 application claims a method of treatment that reads upon the more generic method of treatment instantly claimed, and also claims the same peptide as elected, it anticipates claim 32.
With respect to claims 34 and 35, as set forth above the ‘088 application claims the same elected peptide and as such it must also have the same property in binding gC1qR.
With respect to claims 39-45, again these represent inherent properties of the elected peptide, and as ‘088 claims the same peptide in a method of treatment, those properties must also be present.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.